Citation Nr: 0818370	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for hypoglycemia, to 
include as secondary to service-connected duodenal ulcer with 
gastrectomy.

2.	Entitlement to an increased rating for duodenal ulcer with 
gastrectomy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
hypoglycemia and continued the rating of the veteran's 
duodenal ulcer with gastrectomy as 40 percent disabling.


FINDINGS OF FACT

1.	Hypoglycemia is a laboratory findings that is not 
considered a disability in and of itself for which VA 
compensation benefits are payable.

2.	The veteran's duodenal ulcer with gastrectomy is 
manifested by persistent diarrhea, nausea, vomiting, stomach 
pain/cramping, flatulence, sweating, and hypoglycemic 
symptoms, with no objective evidence of circulatory 
disturbance after meals or weight loss with malnutrition and 
anemia.      


CONCLUSIONS OF LAW

1.	Service connection for hypoglycemia, to include as 
secondary to duodenal ulcer with gastrectomy, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.	The criteria for a rating in excess of 40 percent for 
duodenal ulcer with gastrectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.111-4.114, 
Diagnostic Code 7308 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005 and March 
2006; a rating decision in October 2005; and a statement of 
the case in August 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Service connection may also be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show:  (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Board acknowledges that the competent medical evidence 
shows that the veteran has hypoglycemia that is caused by his 
service-connected disability.  However, under VA 
laws, hypoglycemia is a laboratory finding and a symptom of 
the veteran's service-connected gastrointestinal disability, 
and not a disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  Hypoglycemia is a symptom associated 
with postgastrectomy syndromes under Diagnostic Code (DC) 
7308 and is specifically included in the evaluation criteria 
for a 60 percent rating.  61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).  Therefore, the veteran's hypoglycemic symptoms must 
be used in the overall evaluation criteria for the service-
connected disability and cannot be separately evaluated.  38 
C.F.R. § 4.113.  

Accordingly, the Board finds that to assign a separate rating 
for hypoglycemia would constitute pyramiding as it would 
compensate the veteran for a symptom that is considering in 
the rating of his service-connected gastrointestinal 
disability.  Therefore, service connection for hypoglycemia 
and a separate rating for hypoglycemia is denied.

Increased Rating

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title Diseases of the Digestive System, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  Ratings under 
DCs 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The veteran's duodenal ulcer with gastrectomy has been rated 
under DC 7308.  Under that code, a 40 percent rating is 
warranted when the evidence shows moderate postgastrectomy 
syndrome manifested by less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent rating 
is warranted when the evidence shows severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308. 

At a July 2002 VA examination, the veteran reported having 
bouts of diarrhea, stomach pain, occasional vomiting, nausea, 
periods of indigestion and flatulence, weight loss, and 
weakness and shaking after meals.  On examination, he was 184 
pounds.  Direct palpation to the abdomen revealed diffuse 
abdominal tenderness, particularly at the right upper and 
left lower quadrants, with no evidence of rebound.  There 
were no characteristic rushes to osculation or evidence of 
inguinal or ventral hernia.  The area of the femoral inguinal 
ring was elevated and found to be negative for femoral 
hernia.  CBC was within normal limits, hemoglobin was 15.3, 
and hematocrit was 44.3.  Based on his examination the 
physician found that the veteran had residuals of flatulence, 
diffuse abdominal tenderness, and abdominal pain 
symptomatology.

An August 2004 treatment note revealed that the veteran 
complained of heartburn two to three times per week that was 
increased with stress and alleviated by Tums and elevation of 
his head.  He reported having abdominal cramps and bowel 
urgency one to two times per month.  He denied having nausea, 
vomiting, diarrhea, abdominal pain, or constipation.

A March 2005 letter from a private physician showed that the 
veteran was diagnosed with hypoglycemia.  In letters dated 
September 2006, two private physicians stated that after a 
partial gastrectomy, certain types of sugars are sometimes 
absorbed quickly which stimulates an excess in insulin 
production causing hypoglycemia or reactive hypoglycemia.  

The veteran underwent a VA examination in May 2005.  He 
reported that his disability caused irregular bowel movements 
and persistent diarrhea, nausea and vomiting once per week, 
stomach pain and cramping, and an inability to work twice in 
the previous month.  On physical examination, the veteran was 
188 pounds, well developed, well nourished, and in no acute 
distress.  His liver was not palpable and there was no 
tenderness in his abdomen.  His CBC was within normal limits, 
hemoglobin level was 14.9 g/dL, and hematocrit level was 
43.9%.  Based on the examination, the physician found that 
there was no change in the veteran's diagnosis of duodenal 
ulcer with gastrectomy because his condition did not cause 
significant anemia or malnutrition.  

The veteran's wife submitted a letter in May 2005 wherein she 
reported that the veteran had problems with indigestion, loud 
burping, persistent diarrhea, and occasional vomiting.  She 
stated that he frequently had attacks that caused blurred 
vision, weakness, and profuse sweating.  She stated that he 
had been diagnosed with hypoglycemia and placed on a diet of 
several small meals each day.

A VA treatment record from June 2005 confirmed that the 
veteran had complained of episodes of weakness, was found to 
be hypoglycemic, and told to eat more frequent meals.  
However, that note also stated that he had no recent 
episodes. 

A treatment note dated May 2006 showed that the veteran's 
hypoglycemia due to stomach surgery was relatively stable.  
In September 2006, he underwent an 
Esophagogastroduodenoscopy.  His esophagus was normal.  Mild 
deformity of the pylorus was noted.  Otherwise, his stomach 
and duodenum were normal.  

After a careful review of the evidence, the Board finds that 
the veteran's duodenal ulcer with gastrectomy symptoms more 
closely approximate the criteria for a 40 percent rating.  A 
higher rating is not warranted because the record does not 
show that he has circulatory disturbance after meals or 
weight loss with malnutrition and anemia.  Since July 2002, 
his CBC results have continued to be within normal limits, as 
are his hemoglobin and hematocrit levels.  He has gained four 
pounds and does not have significant anemia or malnutrition.  
Moreover, although he once had attacks of weakness and 
sweating associated with his hypoglycemia, VA treatment notes 
from June 2005 and May 2006 indicate that those symptoms are 
relatively stable due to his diet.  

The Board finds that the statements submitted by the veteran 
and his wife regarding the symptoms associated with his 
service-connected disability are credible.  However, the 
Board places a greater probative value on the competent 
clinical evidence of record, to include the 2002 and 2005 VA 
examination and laboratory reports.  

Additionally, although the veteran once stated that his 
disability caused him to take two days off of work, the 
evidence does not reflect that his disability causes marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, or necessitates any frequent 
periods of hospitalization, such  that application of the 
regular schedular standards is rendered impracticable.  
Therefore, the Board finds that a referral of this claim for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2007) is not warranted.  Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet.  App. 
337 (1996).

Accordingly, the Board finds that a rating in excess of 40 
percent for the service-connected duodenal ulcer with 
gastrectomy under DC 7308 is not warranted.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert  v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypoglycemia, to include as secondary 
to service-connected duodenal ulcer with gastrectomy, is 
denied.

Entitlement to an increased rating for duodenal ulcer with 
gastrectomy, currently evaluated as 40 percent disabling, is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


